            Case 1:20-cv-02498-UNA Document 6 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                     SEP 21 2020
THOMAS L. BAILEY,                             )                                 Clerk, U.S. District & Bankruptcy
                                              )                                 Court for the District of Columbia
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-2498 (UNA)
                                              )
FRANK BISHOP et al.,                          )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

the in forma pauperis application and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Complaints filed by pro se litigants are held to less stringent standards than those applied

to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Still,

pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a

complaint contain a short and plain statement of the grounds upon which the Court's jurisdiction

depends, a short and plain statement of the claim showing that the pleader is entitled to relief,

and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). This standard

aims to give fair notice to each defendant of the claims being asserted sufficiently to prepare a

responsive answer, mount an adequate defense, and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the court

in determining whether it has jurisdiction over the subject matter.



                                                  1
          Case 1:20-cv-02498-UNA Document 6 Filed 09/21/20 Page 2 of 2




       Plaintiff is a Maryland state prisoner who appears to challenge his 1994 Maryland

conviction, “State of Md. v. Thomas L. Bailey.” Compl., ECF No 1 at 1. The complaint

contains no discernible allegations of fact, and such challenges are typically the province of the

court of conviction. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.



                                                     ___________s/_______________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
Date: September 21, 2020




                                                 2
